Citation Nr: 1011924	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  O6-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly pension as a result of 
requiring aid and attendance or at the housebound rate.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
RO.  

The Veteran' representative has presented assertions 
referable to a claim of service connection for an innocently 
acquired psychiatric disorder.  This matter is referred back 
to the RO for all indicated action.  



FINDINGS OF FACT

1.  The Veteran is not shown to be blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less in both 
eyes or concentric contraction of the visual field to five 
degrees or less, nor is she shown to be a patient in a 
nursing home or permanently bedridden.  

2.  The Veteran is not shown to be prevented from walking 
without assistance or aid, performing self-care tasks or 
other activities of daily living, or protecting herself from 
the dangers or hazards of her daily environment due to 
physical or mental incapacity.  

3.  The Veteran is not shown to be precluded from leaving her 
home or its immediate premises due to physical or mental 
incapacity; nor is she shown to have a single permanent 
disability ratable at 100 percent and another separate and 
distinct disability separately ratable at 60 percent or more.  




CONCLUSION OF LAW

The criteria for the assignment of increased special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate are not met.  38 U.S.C.A. §§ 1521, 
5103, 5103A; 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3. 351, 3.352 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

Prior to the initial adjudication of the Veteran's claim in 
the June 2005 rating decision, she was provided notice of the 
VCAA in April 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  

Although the Veteran did not receive  notice pertaining to 
the downstream disability rating and effective date elements 
of her claim; the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 384 (1993).  

In this regard, as the Board concludes below that the 
preponderance of evidence is against the Veteran's claim and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Veteran was scheduled for a VA Aid and Attendance 
examination in March 2006.  However, she failed to report for 
the scheduled examination without explanation or request for 
rescheduling.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, records, and VA 
outpatient treatment reports.  

Although the Veteran awarded Social Security Administration 
(SSA) disability benefits in 1986, the Board has determined 
that a remand for SSA records would result only in an 
unnecessary delay.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

First, the Veteran does not assert that her SSA records are 
relevant.  38 U.S.C. §§ 5103A(a),(b),(c)(3); see also Golz v. 
Shinseki, --- F.3d ---, No. 2009-7039, 2010 WL 6160 (Fed. 
Cir. Jan. 4, 2010) (affirming the Board's decision, and 
stating that "[t]he appellant does not argue-and the record 
does not indicate-that the SSA records will provide any 
potentially relevant evidence relating to the appellant's 
mental health.").  

Regardless, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for special 
monthly compensation because on the question of current 
severity of symptomatology, any available SSA record evidence 
would be far outweighed by more contemporaneous and probative 
VA treatment records.  

In other words, any SSA records created for the purpose of 
establishing SSA disability status would not contain any more 
current or more probative findings on the question of current 
severity of symptoms.  

The Veteran has not indicated that she has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.  


II.  Special Monthly Pension

The Veteran claims increased special monthly pension 
benefits.  As such, the Veteran must meet certain criteria to 
establish her need for regular aid and attendance or her 
status for housebound benefits.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  

Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3. 351(c).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. 

The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a).  

In addition, any determination that the veteran is so 
helpless as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 
224 (1996).  

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  

This requirement is met when the veteran is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area, and 
it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3. 351(d).  

The Board notes that the Veteran was awarded VA nonservice-
connected disability pension benefits in a September 2003 
rating decision.  Her nonservice-connected condition is 
schizoaffective illness, evaluated as 50 percent disabling.  

Preliminarily, the Veteran was scheduled to undergo a VA 
examination in March 2006 to address her entitlement to 
obtain special monthly pension benefits.  She failed to 
appear for the scheduled VA examination without explanation.  

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefits sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b).  

In this regard, the Board notes that it is well established 
that VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In light of the Veteran's failure to cooperate with VA's 
efforts to assist her with the factual development of her 
claim, the claim must be adjudicated on the evidence 
currently of record.  

A June 1989 VA examination reflected that the Veteran's 
psychiatric disability was stable with medication.  She was 
unable to work because she could not concentrate and was 
fidgety.  She was able to take care of her son, but was not 
able to sustain any conversation.  She received welfare in 
1976 and was granted SSA disability benefits in 1986.  She 
then gave her son because she did not want him to have a 
stepfather as she was soon to be married.  

The Veteran complained of auditory hallucinations.  Her 
thinking was mostly goal directed, but she was circumstantial 
and somewhat unrealistic at times.  Her memory was good.  She 
was oriented, but her judgment was impaired in the sphere of 
unrealistic thinking and in the sphere of her fear.  Her 
intelligence was average.  She was diagnosed with chronic 
schizophrenia, paranoid type, competent.  

In a statement received in November 2004, a private physician 
indicated that the Veteran was suffering from schizoaffective 
disorder, bipolar subtype and alcohol abuse and dependence in 
early remission.  

The physician indicated that the Veteran was able to walk; 
feed herself; bathe and tend to her hygiene needs and the 
needs of nature; and leave her bed, sit up and travel without 
assistance.  He added that she did not require nursing home 
care or have other factors that required the need for aid and 
attendance.  

The VA treatment records dated from February 2004 to March 
2005 reflect that the Veteran was diagnosed with 
schizophrenia with mania in 1986 and had a nervous breakdown 
in 2001.  She was under the care of a private psychiatrist 
and taking medication.  She was married and lives with her 
disabled husband in his mother's house.  She had been 
unemployed since 1999.  

The VA clinical records show that she was seen after 
undergoing surgery for a ruptured diverticulum with abscess 
and for reversal of a colostomy in March 2005.  

The treatment plan identified at that time included that of 
medication and follow up by a private psychiatrist for 
schizophrenia with mania; follow up by a private doctor for 
diverticulitis, stable since surgery; and for a rash; 
encouragement to deal with her alcoholism by stopping to 
drink; and Nicoderm to quit smoking.  

After a careful review of the record, the Board finds that 
the veteran is not shown to be unable to engage in activities 
of daily living, such as feeding, bathing and toileting.  She 
was last hospitalized for her psychiatric condition in 2001 
and continued to be treated by her private psychiatrist.  She 
underwent gastrointestinal surgery in 2004 for acute 
diverticulitis, but was identified as being stable when last 
seen by VA in March 2005.  

Thus, on this record, the Veteran cannot be found to require 
the regular aid and attendance of another person in 
performing the activities of daily living or to be precluded 
from leaving her home or its immediate premises.  

While the Veteran's judgment and thinking were shown to have 
been somewhat impaired in the past, no current deficit that 
would require her to have assistance in dealing with dangers 
or hazards incident of her daily life is shown.  There is no 
suggestion in the record that the Veteran is blind or nearly 
blind or bedridden due to any mental or physical incapacity.  
Moreover, the Veteran, in fact, is not shown to be 
housebound.  

Accordingly, on this record, the Board finds that the Veteran 
is not shown to be so helpless as to require the regular aid 
and attendance of another person.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.352(a).  

Finally, in addition to the Veteran not being shown to be 
permanently housebound, no competent evidence has been 
presented to establish an overall level of disablement 
reflective of her having one permanent disability ratable at 
100 percent in addition to another separate and distinct 
disability ratable at least at 60 percent.  Significantly, 
the Board finds that the demonstrated schizoaffective 
disorder is not productive of total occupational and social 
impairment.  

Accordingly, on this record, the criteria for special monthly 
pension benefit at the housebound rate, see 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3. 351(d) have not been met.  



ORDER

The claim for special monthly pension based on the need for 
regular aid and attendance or at the housebound rated is 
denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals
-



 Department of Veterans Affairs


